And,
By the whole. Court:
The plaintiff’s right to prosecute the information submitted, being founded on a personal injury done to him, he might legally discontinue it on receiving satisfaction, and had right to submit it for ascertaining the injury and damages notwithstanding its being founded on a penal statute.—The arbitrators were warranted by the submission in admitting the plaintiff to be a witness, and excluding the defendants. And this procedure was also conformable to the statute on which the information was brought, which, from the necessity of the case admits the complainant to testify; and there was the fame reason for his admission on a trial before arbitrators, as before a court of law.